Appellant was convicted under the provisions of chapter 195, Acts of the Regular Session, Forty-First Legislature, which seeks to amend article 60, P. C., 1925, making penal the act of *Page 93 
deserting a wife, or minor child or children. The punishment was assessed at confinement in the penitentiary for eighteen months.
In Ex parte Bill Heartsill, 118 Tex.Crim. Rep.,38 S.W.2d 803, delivered May 6, 1931, this court held that the amendatory act was void, in that it went beyond the express limitation of its caption. We quote the language of Judge Lattimore in the opinion as follows:
"The caption of the amendatory act, as passed, restricted the purpose of the bill to one single change, that is, a change in the penalty for the offense. The framers of the bill thus informed the public and their fellow legislators that the purpose of the bill was to make a felony of that which theretofore had been a misdemeanor. In the body of the bill substantial changes were made in the definition of the offense. The bill thus went beyond the express limitation of its caption, and under our Constitution and authorities this destroyed its effectiveness as a law."
The prosecution and conviction herein being under the amendatory act, it becomes our duty to order a reversal of the judgment.
The judgment is reversed and cause remanded.
Reversed and remanded.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.